DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 3/7/2022 are as follows: 
Claims 3, 4, 10-20, 26, and 27 are cancelled by the applicant;
Claims 31-35 are newly added;
Claims 1, 2, 5-9, 21-25, and 28-35 are pending and are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 21-25, and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Esformes (US8359876B2, as previously cited) in view of Choi (US5662394, as previously cited).
Re Claim 1. Esformes teaches a temperature controlled case (100) (Figures 3-4; Column 6 lines 32-49), comprising: 
a housing (120, 130, 140 form the housing) that defines a temperature controlled space (240), the housing including a duct (250) that receives circulated air (Figures 3-4; Column 6 line 32 to Column 7 line 57),
the duct having a lower wall oriented at a first angle from horizontal (Figure 3 illustrates the lower duct wall is angled down to the right relative to horizontal.  See annotated Figure 3 below that illustrates the first, second, and third angles);
a heat exchanger (300) coupled to the housing and disposed within the duct at a second angle (i.e. angle “X”) from the lower wall (Figures 3-5D; Column 7 line 24-30 and Column 8 lines 12-44) and at a third angle from horizontal that is greater than the first angle (See annotated Figure 3 below that illustrates the first, second, and third angles);
the heat exchanger including a primary intake face (top surface of 300 in Figure 3-4), a secondary intake face (right surface of 300 in Figure 3-4) adjacent the primary intake face (top surface of 300 in Figure 3-4), a primary outlet face (bottom face of 300 in Figure 3-4) positioned on an opposite side of the heat exchanger relative to the primary intake face, and a secondary outlet face (left surface of 300 in Figure 3-4) positioned adjacent the primary outlet face (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59), 
where each of the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face are at a non-perpendicular angle (as indicated by “x” angle relative to horizontal axis 500 in Figure 4; Due to the angled heat exchanger in the angled duct in Figure 3, the airflow would be at a non-perpendicular angle to the faces) relative to an air flow direction in the duct immediately upstream of the heat exchanger (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59); and

    PNG
    media_image1.png
    561
    932
    media_image1.png
    Greyscale

the air mover mounted in a panel positioned angularly within the duct to induce an airflow through the primary intake face and the heat exchanger, to the primary outlet face, and to the temperature controlled space, (Figure 3 illustrates the fan is located within an angled panel; Figure 4; Column 7 line 6-67).
Esformes illustrates the air mover in the panel is located upstream of the heat exchanger (Figure 3) and that the location of the air mover can vary (Column 7 lines 9-10, 17-18) but fails to specifically teach that the illustrated paneled air mover of Figure 3 is disposed downstream of the heat exchanger in the air flow direction and the panel is configured to restrict the airflow from the primary outlet face through the air mover.
However, Choi teaches an air mover (24) that is disposed downstream of a heat exchanger (23) within an air duct (13) and mounted within an angled panel (Figure 3 illustrates the angled panel attached to 24) and the panel is configured to restrict the airflow from the primary outlet face through the air mover (Figure 3 illustrates the angled air mover and panel contacting the heat exchanger. Thus the panel would restrict airflow from the primary outlet face of the heat exchanger; Column 2 lines 1-24).
Therefore, in view of Choi's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the air mover downstream of the heat exchanger of Esformes in order to protect the air mover from foreign debris by using the heat exchanger as a blocker.  Further, since Esformes teaches that the location of the air mover can vary, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the air mover downstream of the heat exchanger of Esformes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Re Claim 2. Esformes teaches the temperature controlled case is a vertically oriented (as indicated by vertical axis 110) case, and wherein the duct is positioned vertically below the temperature controlled space (Figures 3, 4; Column 6 line 32 to Column 7 line 67; Product region 240 is above the evaporator 300 compartment 250 located between the lower interior base panel 190 and the casing base 140) and the second angle at approximately 5 degrees (Column 8 lines 21-32 teaches the second angle can be between 0° to 15°, wherein 5 degrees is within this cited range). 
Esformes teaches the lower wall is at a first angle from horizontal as illustrated in Figure 3, but fails to specifically teach the first angle is approximately 3 degrees.
However, the first angle affects the rate of condensate removal from the casing.  Therefore, the first angle of the lower wall is recognized as a result-effective variable.  In this case, the recognized result is that an increase in the angle increases the flow rate of condensate away from the evaporator.  Therefore, since the general conditions of the claim, i.e. that the lower wall is at a first angle, were disclosed in the prior art by Esformes, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a first angle of approximately 3 degrees in order to optimize condensate removal in a confined space.  See MPEP 2144.05 (II).
Re Claim 5. Esformes teaches the primary intake face and the secondary intake face are configured to receive circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; Circulated air will contact all four faces). 
Re Claim 6. Esformes teaches a first blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary intake face such that air is only received by the heat exchanger via the primary intake face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 7. Esformes teaches a second blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary outlet face such that air circulated through the heat exchanger is only discharged via the primary outlet face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 8. Esformes teaches the primary intake face is angled (as indicated by “x” in Figure 4) away from a plane perpendicular to the air flow direction in the duct immediately upstream of the heat exchanger (Figures 3, 4, 5C, 5D illustrate the heat exchanger intake face is angled; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 9. Esformes teaches the heat exchanger is a part of one of a direct expansion cooling system or a secondary coolant cooling system for the temperature controlled case (Figures 3, 4; Column 6 lines 32-49 and Column 7 lines 24-30 teach a refrigeration circuit comprising an evaporator, which is part of a direct expansion cooling system). 
Re Claim 21. Esformes teaches the temperature controlled case is vertically oriented (Figure 3; Column 6 line 32 to Column 7 line 67).  
Re Claim 22. Esformes teaches the duct comprises a vertical duct (vertical 250 in Figure 3 between rear wall 120 and interior back panel 170) positioned behind the temperature controlled space (Figure 3; Column 6 line 32 to Column 7 line 67).  
Re Claim 23. Esformes teaches the heat exchanger comprises a cooling coil (410), and a plurality of heat exchange fins (430) coupled to the cooling coil, and the cooling coil and the plurality of heat exchange fins form a rectangular body having a primary intake face for receiving air that exchanges heat with the cooling coil, and the primary intake face is disposed at a non-perpendicular angle relative to a plane that is perpendicular to a direction of air flow immediately upstream of the heat exchanger (Figures 3, 4, 5A-D illustrate the heat exchanger intake face is angled and that the heat exchanger is comprised of coils and fins; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 24. Esformes teaches the heat exchanger further comprises a left face and a right face, the left face and the right face each coupled to the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; The heat exchanger comprises a left and right face in order to be a three dimensional object).  
Re Claim 25. Esformes teaches the left face and the right face are engaged with the housing to prevent the circulated air from passing around the left side and the right side of the heat exchanger (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; Figure 3 illustrates the heat exchanger within a mounting bracket to control the airflow, thus the left and right faces engage with the mounting bracket to prevent bypassing of air).  
Re Claim 28. Esformes teaches a length of the primary intake face is longer than a vertical height of the duct (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 29. Esformes teaches the heat exchanger is oriented to intake air flow from vertically above and have the air flow exit towards a bottom wall of the temperature controlled case and parallel toward the duct (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 30. Esformes teaches a cross-sectional shape of the heat exchanger is at least one of a square, a rectangle, or a rhomboid (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).
Re Claim 31. Esformes as modified by Choi teach the panel comprises an aperture into which the air mover is mounted (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).  
Re Claim 32. Esformes as modified by Choi teach the aperture is centered in the panel (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3; To the extent that the air mover in Figure 1 of applicants drawings is considered centered, so too are the air movers of Figure 3 of Esformes and Figure 3 of Choi considered to be centered in their respective panels).
Re Claim 33. Esformes as modified by Choi teach the panel is positioned angularly within the duct from an edge of the heat exchanger to an interior surface of the duct (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).  
Re Claim 34. Esformes as modified by Choi teach the panel is positioned angularly within the duct from an edge of the heat exchanger to an interior surface of the duct (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).  
Re Claim 35. Esformes as modified by Choi teach the panel comprises an aperture into which the air mover is mounted (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6-7 of the reply that Esformes fails to teach “the air mover mounted in a panel positioned angularly within the duct to induce an airflow through the primary intake face and the heat exchanger, to the primary outlet face, and to the temperature controlled space, the panel configured to restrict the airflow from the primary outlet face through the air mover”.  This argument is partially moot in view of the new grounds of rejection based on Choi.  Nevertheless, the argument will still be addressed based on the current rejection.  Esformes teaches an angled air mover located within the air duct (see Figure 3) and thus teaches “the air mover mounted in a panel positioned angularly within the duct to induce an airflow through the primary intake face and the heat exchanger, to the primary outlet face, and to the temperature controlled space”.  Choi teaches that the air mover can be located downstream of the heat exchanger and supported by a panel attached to the heat exchanger (see Figure 3), and thus teaches “the panel configured to restrict the airflow from the primary outlet face through the air mover”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the combined teachings of Esformes and Choi teach the claimed limitations.
Applicant generically argues that it would not be obvious to modify Esformes to teach the amended limitations of claim 1.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the air mover downstream of the heat exchanger of Esformes in order to protect the air mover from foreign debris by using the heat exchanger as a blocker.  Further, since Esformes teaches that the location of the air mover can vary, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the air mover downstream of the heat exchanger of Esformes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).  Therefore, the applicants’ arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763